In an action in the City Court of the City of Yonkers to recover the proceeds of a life insurance policy, the jury rendered a verdict in plaintiff’s favor. Defendant appeals from the judgment entered thereon and from an order denying its motion to set aside the verdict. Judgment and order unanimously affirmed, with costs. The agent was informed that the insured was ill in bed at the time of the preparation of the application, and he saw the insured in bed. He was informed that the insured had been in bad health since the previous operation and would never pass the physical examination. The agent sought no further information and instead replied “let me worry about that part of it.” Under these circumstances the knowledge of the agent was sufficient, in accordance with the charge on that subject, to warrant the jury in finding that the defendant had waived the pertinent condition in the policy. (Bible v. John Hancock Mut. Life Ins. Go,. 256 N. Y. 458; McClelland v. Mutual Life Ins. Go., 217 N. Y. 336; Thompson V. Travelers Ins. Go., 198 App. Div. 231.) Present — Carswell, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ.